Citation Nr: 0825741	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-41 434A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for memory loss as a 
residual of a cerebrovascular accident (CVA, i.e., stroke).

2.  Entitlement to a rating higher than 30 percent for 
superior right quadranopsia in both eyes, also a residual of 
the CVA.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to September 1961.  He also had a year and three months of 
prior service.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board issued a decision in May 2008 granting a higher 10 
percent rating for the veteran's memory loss, but denying his 
claim for a rating higher than 30 percent for the superior 
right quadranopsia in his eyes.  The Board has since learned 
that he had died before that decision was issued.  So the 
Board has vacated that prior decision under separate cover.


FINDING OF FACT

The veteran died in November 2006, before the Board issued a 
decision in his appeal.


CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of his claims.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death and, therefore, must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


